REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claims 1 and 19 (and their respective dependents), the prior art does not disclose the claimed method for controlling adaptive optics specifically including as the distinguishing features in combination with the other limitations the claimed “controlling the control area of the wavefront adjustment device and an area outside the control area based on the control data, wherein a beam size of the irradiation light is changed, light that falls on the area outside of the control area is blocked and the wavefront of the irradiation light is adjusted by controlling the control area and the area outside the control area.”
 	Regarding independent claim 20, the prior art does not disclose the claimed adaptive optics specifically including as the distinguishing features in combination with the other limitations the claimed “the one or more processors control a control area of the wavefront adjustment device and an area outside the control area based on the control data, wherein a to the beam size of the irradiation light is changed, light that falls on the area outside the control area is blocked and the wavefront of the irradiation light is adjusted by controlling the control area and the area outside the control area.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Examiner’s Comments 
 	Utagawa (20120287400) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAMES C. JONES/Primary Examiner, Art Unit 2872